Citation Nr: 1226251	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2011 Travel Board hearing; a transcript of the hearing is associated with the claims files.

This case was most recently before the Board in July 2011, at which time the issue on appeal was denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). 

In a Joint Motion for Remand, the Secretary of Veterans Affairs and the Veteran, through his representative, moved that the July 2011 Board decision be vacated and remanded.  The Court granted the motion by Order in March 2012.  The case has since been returned to the Board for further appellate action.  


REMAND

In the joint motion, the parties agreed that a July 2007 VA examination report was inadequate for adjudication purposes as the examiner did not provide rationale for the opinion offered in the examination report; moreover, the examiner did not address the extent of functional and industrial impairment from the Veteran's service-connected disabilities.  

The Board finds that the case must be remanded at this point for further development in compliance with the Court's Order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the claims files to the VA examiner who conducted the July 2007 examination, if available, for a supplemental medical opinion.  The claims folders must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the examination report. 

The examiner should discuss the extent of functional and industrial impairment from the Veteran's service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any or all of the Veteran's service-connected disabilities have been sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background at any point during the period of the claim.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and fully explain why an opinion cannot be provided without resort to speculation. 

If further examination is deemed necessary, including if the examiner who conducted the July 2007 VA examination is no longer available, the RO should arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the examination report.  

The examination report should also include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

2.  Then, the RO should readjudicate the issue on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


